      Case 4:19-cv-01756 Document 1 Filed on 05/13/19 in TXSD Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

VICTOR MUHAMMED                               §
                                              §
       Plaintiff,                             §
                                              §
V.                                            §
                                              §
                                              §        CIVIL ACTION NO. _______
GEOVERA SPECIALTY INSURANCE                   §
COMPANY, JOHN ANDERSON, AND                   §
SEAN HICKS,                                   §
                                              §
       Defendants.                            §
                                              §


            DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
                          NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant GeoVera Specialty Insurance

Company (“GeoVera”) files its Notice of Removal to the United States District Court for the

Southern District of Texas, Houston Division, on the basis of diversity of citizenship and the

amount in controversy, and respectfully shows the following:

                                      I.
                     FACTUAL AND PROCEDURAL BACKGROUND

       1.     On April 11, 2019, Plaintiff Victor Muhammed (“Plaintiff”) filed his Original

Petition in the matter styled Victor Muhammed v. GeoVera Specialty Insurance Company, John

Anderson, and Sean Hicks, Cause No. 2019-25974, in the 157th Judicial District Court in and for

Harris County, Texas. The lawsuit arises out of a claim Plaintiff made for damages to his home

under a homeowner’s insurance policy issued by GeoVera.


DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                             1
08917.417
1-6934928
      Case 4:19-cv-01756 Document 1 Filed on 05/13/19 in TXSD Page 2 of 6



       2.      Plaintiff served GeoVera with a copy of the Original Petition on or about October

9, 2018. Upon information and belief, Defendants John Anderson (“Anderson”) and Sean Hicks

(“Hicks”) (collectively, “adjuster defendants”) have not been served.

       3.      On May 10, 2019, GeoVera filed its Original Answer and Election of

Responsibility for Anderson and Hicks.

       4.      Defendant GeoVera files this notice of removal within 30 days of receiving

Plaintiff’s pleading. See 28 U.S.C. §1446(b). In addition, this Notice of Removal is being filed

within one year of the commencement of this action. See id. All pleadings, process, orders, and

other filings in the state court action are attached to this Notice as required by 28 U.S.C. §

1446(a). A copy of this Notice is also concurrently being filed with the state court and served

upon the Plaintiff.

       5.      As required by 28 U.S.C. § 1446(a), and Rule 81 of the Local Rules for the

United States District Court of the Southern District of Texas, being filed simultaneously with

the filing of this Notice of Removal:

       Exhibit A:     Index of Matters Being Filed

       Exhibit B:     Docket Sheet – Case Summary Sheet

       Exhibit C:     Civil Case Information Sheet

       Exhibit D:     Executed Process for GeoVera Specialty Insurance Company

       Exhibit E:     Plaintiff’s Original Petition

       Exhibit F:     Defendant GeoVera Specialty Insurance Company’s Original Answer

       Exhibit G:     Defendant GeoVera Specialty Insurance Company’s Election of
                      Responsibility

       Exhibit H:     List of Parties and Counsel


DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                              2
08917.417
1-6934928
      Case 4:19-cv-01756 Document 1 Filed on 05/13/19 in TXSD Page 3 of 6



       6.      Venue is proper in this Court under 28 U.S.C. § 1441(a) because this district and

division embrace Harris County, Texas, the place where the removed action has been pending

and where the incident giving rise to this lawsuit took place.

                                            II.
                                    BASIS FOR REMOVAL

       7.      Removal is proper based on diversity of citizenship under 28 U.S.C. §§ 1332(a),

1441(a) and 1446.

A.     Plaintiff and Defendant GeoVera are Diverse.

       8.      Plaintiff is, and was at the time the lawsuit was filed, a resident and citizen of

Texas. See Pl’s Original Pet., Exhibit E, Pg. 1.

       9.      Defendant GeoVera is incorporated under the laws of the State of Delaware, with

its principal place of business in Fairfield, California. GeoVera is therefore not a citizen of the

State of Texas for diversity purposes.

       10.     Upon information and belief, Defendants Anderson and Hicks, are and were at the

time the lawsuit was filed, residents and citizens of the State of Texas.

       11.     With respect to the claims against Anderson and Hicks, it is GeoVera’s position

that they have been fraudulently joined in this action. Therefore, the Texas citizenship of these

adjuster defendants should be disregarded for the purposes of evaluating diversity in this matter.

B.     Adjuster Defendants Have Been Fraudulently Joined in This Lawsuit.

       12.     Complete diversity “requires that all persons on one side of the controversy be

citizens of different states than all persons on the other side.” McLaughlin v. Miss. Power Co.,

376 F.3d 344, 353 (5th Cir. 2004); see also 28 U.S.C. § 1332. However, a non-diverse defendant

will not destroy complete diversity if it can be shown that the defendant was “improperly or


DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                                    3
08917.417
1-6934928
      Case 4:19-cv-01756 Document 1 Filed on 05/13/19 in TXSD Page 4 of 6



collusively joined to manufacture federal diversity jurisdiction.” Smallwood v. Ill. Cent. R. Co.,

385 F.3d 568, 572 (5th Cir. 2004).

       13.     When fraudulent joinder is asserted, the Court must "pierce the pleadings" to

determine whether a cause of action grounded in fact exists. Carriere v. Sears, Roebuck & Co.,

893 F.2d 98, 100 (5th Cir. 1990), cert, denied, 498 U.S. 817 (1990). The failure to specify a legal

and factual basis for a claim against a non-diverse party constitutes a failure to state a claim and

results in fraudulent joinder of that party. Waters v. State Farm Mut. Auto. Ins. Co., 158 F.R.D.

107, 109 (S.D. Tex. 1994).

       14.     Courts have used lack of service as a key factor in determining that the Plaintiff

did not intend to actively pursue claims against the non-diverse Defendant; and thus, the non-

diverse defendant was fraudulently joined. See Centro Cristiano Cosecha Final, Inc. v. Ohio

Cas. Ins. Co., 2011 WL 240335, *14, 2011 U.S. Dis. LEXIS 6541, *51 (S.D. Tex. Jan. 20,

2011). Here, the adjuster defendants fraudulent joinder, is evidenced, in part, by the fact that

Plaintiff, upon information and belief, has failed to serve them.

       15.     Additionally, where “the claims against the adjuster are identical to those against

the insurer, the adjuster’s actions are indistinguishable from the insurer’s actions and hence are

insufficient to support a claim against the adjuster.” Dalton v. State Farm Lloyd’s, Inc., No.

CIV.A. H-12-3004, 2013 WL 3157532, at *7 (S.D. Tex. June 19, 2013) (internal quotations and

citations omitted).

       16.     Here, Plaintiff has not pled actions against the adjuster defendants distinguishable

from those of GeoVera and has also failed to allege any facts that would distinguish the adjuster

defendants’ actions from those of GeoVera. See Pl’s Original Pet., Exhibit E, ¶¶20, 24, 26, 28

39-42, 48-51, and 56. Accordingly, because the actions of the adjuster defendants are

DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                                  4
08917.417
1-6934928
       Case 4:19-cv-01756 Document 1 Filed on 05/13/19 in TXSD Page 5 of 6



indistinguishable from that of the insurer’s, Plaintiff’s pleading is insufficient to support a claim

against the adjuster defendants.

        17.     As set forth above, based on Plaintiff’s pleading, there is no reasonable basis for

this Court to predict that the Plaintiff might be able to recover against the adjuster defendants.

Accordingly, Anderson and Hick’s presence should be disregarded in determining diversity

jurisdiction.

        18.     Because Plaintiff is a citizen of Texas and the only properly named Defendant,

GeoVera, is a citizen of California and/or Delaware, complete diversity of citizenship exists

among the proper parties and federal jurisdiction is proper.

C.      The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
        Matter Jurisdiction.

        19.     This is a civil action in which the amount in controversy exceeds $75,000.00.

Plaintiff’s Original Petition expressly alleges that “Plaintiff currently seeks monetary relief over

$100,000, but not more than $200,000”. (Pl’s Orig. Pet. ¶6). Thus, the express allegations in the

Petition exceed the amount in controversy threshold of $75,000.00.

                                             III.
                                         CONCLUSION

        Based upon the foregoing, the exhibits submitted in support of this removal, and other

documents filed contemporaneously with this Notice of Removal, Defendant GeoVera Specialty

Insurance Company hereby removes this case to this Court for trial and determination.




DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                                   5
08917.417
1-6934928
      Case 4:19-cv-01756 Document 1 Filed on 05/13/19 in TXSD Page 6 of 6



                                            Respectfully submitted,


                                            /s/ Adrienne H. Nelson
                                            Rhonda J. Thompson
                                            State Bar No. 24029862
                                            So. Dist. No.: 17055
                                            Adrienne H. Nelson
                                            State Bar No.: 24069867
                                            So. Dist. No.: 2276091
                                            THOMPSON, COE, COUSINS & IRONS,
                                            L.L.P.
                                            700 N. Pearl Street, 25th Floor
                                            Dallas, Texas 75201
                                            Telephone: (214) 871-8200
                                            Facsimile: (214) 871-8209
                                            Email: rthompson@thompsoncoe.com
                                            Email: anelson@thompsoncoe.com

                                            ATTORNEYS FOR DEFENDANT GEOVERA
                                            SPECIALTY INSURANCE COMPANY


                                CERTIFICATE OF SERVICE

        I hereby certify that, on May 13, 2019, a true and correct copy of the foregoing document
was served by in accordance with the Federal Rules of Civil Procedure to the following counsel
of record:

       Via Electronic Filing:
       Andrew A. Woellner
       THE POTTS LAW FIRM, LLP
       3737 Buffalo Speedway, Suite 1900
       Houston, Texas 77098
       Telephone: (713) 963-8881
       Facsimile: (713) 574-2938
       Email: awoellner@potts-law.com
              Counsel for Plaintiff


                                            /s/ Adrienne H. Nelson
                                            Rhonda J. Thompson
                                            Adrienne H. Nelson




DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY’S
NOTICE OF REMOVAL                                                                               6
08917.417
1-6934928
